Citation Nr: 0840645	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

2.  Entitlement to service connection for headaches secondary 
to hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed rating decision in January 1995 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did not appeal this 
decision.

2.  Evidence associated with the claims file since the 
January 1995 rating decision was not of record at the time of 
the January 1995 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

3.  The available evidence is in relative equipoise as to 
whether the veteran's currently diagnosed bilateral hearing 
loss is related to active service. 

4.  The competent medical evidence of record does not 
indicate that the veteran's headaches are related to military 
service or his service-connected hearing loss.

CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The evidence received subsequent to the January 1995 
rating decision is new and material, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) and (c) (2008).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).

4.  Tension headaches were not proximately due to or the 
result of a service-connected disability and were not 
otherwise incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in March 2005 and March 2007 informed the 
veteran of what evidence was required to substantiate his 
claim for service connection for headaches secondary to 
hearing loss.  These letters also informed the veteran of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letters requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The Board notes that the veteran was not fully informed of 
all of the above information prior to the initial unfavorable 
decision by the AOJ.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in January 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or an SSOC, is sufficient to cure a timing 
defect).  For the reasons stated above, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

In addition, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
lack of notice with respect to those elements in the 
aforementioned VCAA notice letter is harmless error as the 
claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records and a VA 
examination report.  The claims file also contains the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and it concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim of entitlement to service 
connection for headaches secondary to hearing loss.

In regards to the veteran's application to reopen the claim 
the claim of entitlement to service connection for bilateral 
hearing loss, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision in January 1995 denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that the veteran's 
impaired hearing did not meet the requirements of a hearing 
loss disability under VA laws and regulations.  The relevant 
evidence of record at the time of the January 1995 rating 
decision consisted of service treatment records and an 
audiogram dated in June 1994.  The veteran did not file a 
notice of disagreement for that claim within the one-year 
time limit after the January 1995 rating decision.  
Therefore, the January 1995 rating decision is final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in February 2007 that new and 
material evidence was presented to reopen the claim of 
bilateral hearing loss, this decision is not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed, Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received.

In February 2005, the veteran filed a request to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  Evidence received since the January 1995 
rating decision includes VA treatment records, a VA audiology 
examination, a private medical opinion, statements by the 
veteran, and an August 2008 travel Board hearing transcript.  
All of the evidence received since the January 1995 rating 
decision is new in that it was not of record at the time of 
the January 1995 decision.  This evidence is also material in 
that it raises a reasonable possibility of substantiating the 
claim, namely that the veteran has a current hearing loss 
disability under VA laws and regulations and a medical 
opinion that the veteran's current hearing loss is related to 
military service.  

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened.  

III.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as organic disease of the 
nervous system, which are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Bilateral Hearing Loss

The veteran filed an application to reopen the claim of 
entitlement to hearing loss in February 2005.  The RO 
reopened the hearing loss claim and denied service connection 
for hearing loss in August 2005.  The veteran appeals this 
decision.  He contends that his hearing impairment is due to 
prolonged exposure to Morse code transmitters during active 
military service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz (Hz) are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. See 38 
C.F.R. § 3.385.  In January 2007, a VA audiologist diagnosed 
the veteran with normal to mild sensineural hearing loss from 
500 to 3,000 Hz and moderately severe sensineural hearing 
loss at 4,000 Hz in the right ear and moderately severe 
hearing loss at 4,000 Hz with normal hearing between 500 and 
3,000 Hz in the left ear.  Both ears exhibited an auditory 
threshold above 40 dB in at least one of the required 
frequencies, therefore, the veteran's hearing loss in both 
ears meets the definition of impaired hearing under 38 C.F.R. 
§ 3.385.  

However, the evidence does not show that the veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
service medical records do not indicate that the veteran 
complained about any hearing impairment or sought treatment 
for ear related problems while in military service.  The 
entrance examination report dated in January 1971 noted that 
the veteran's ears were normal.  The veteran underwent 
audiometric testing for both ears as part of the entrance 
examination.  Audiometric testing measures threshold hearing 
levels in decibels (dB) over a range of frequencies in Hertz 
(Hz).  The threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) citing 
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. 
Schroeder et al. eds., 1988).  The entrance examination 
report noted that the audiometric test results were evaluated 
using American Standard Associates (ASA) values.   The 
Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967.  In July 1966, 
the VA adopted the ISO standard, which is the standard 
applied in 38 C.F.R. § 3.385.  Therefore, to compare the 
threshold hearing levels to later examinations, the ASA units 
must be converted to the International Standard Organization 
(ISO) units.  The original ASA units will be shown in 
parenthesis.  The veteran's entrance examination shows the 
following threshold hearing levels for the right ear as 
converted from ASA units to ISO units: 35 dB (20 dB) at 500 
Hz, 15 dB (5 dB) at 1000 Hz, 10 dB (0 dB) at 2000 Hz, and 50 
dB (10 dB) at 4000 Hz.  The veteran's threshold hearing 
levels for the left ear as converted from ASA units to ISO 
units were the following: 15 dB (0 dB) at 500 Hz, 10 dB (0 
dB) at 1000 Hz, 15 dB (5 dB) at 2000 Hz, and 10 dB (5 dB) at 
4000 Hz.   The veteran's separation examination in January 
1974 noted that his ears were normal.  The audiometric test 
revealed the following threshold hearing levels for the right 
ear: 20 dB at 500 Hz, 20 dB at 1,000 Hz, 15 dB at 2,000 Hz, 
15 dB at 3,000 Hz, and 20 dB at 4,000 Hz.  The veteran had 
the following threshold levels for the left ear: 30 dB at 500 
Hz, 20 dB at 1,000 Hz, 15 dB at 2,000 Hz, 20 dB at 3,000 Hz, 
and 20 dB at 4,000 Hz.  Accordingly, the evidence does not 
show that the veteran met the requirements of a bilateral 
hearing disability under VA law at the separation examination

As there is no evidence of a bilateral hearing loss 
disability as defined by VA regulation shown in service, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current hearing loss and his active service, to 
include any noise exposure in service.   See Hensley, 5 Vet. 
App. at 159-60.  The record contains two conflicting medical 
opinions regarding the etiology of the veteran's bilateral 
hearing loss.  After a review of the veteran's claims file 
and examination of the veteran, the VA examiner in January 
2007 noted that the veteran had normal hearing at discharge 
between 500 and 4,000 Hz bilaterally and that there was no 
change indicated from the enlistment physical.  Based on that 
assessment, the examiner provided the opinion that the 
veteran's bilateral hearing loss was not related to his 
military noise exposure.  In contrast, the veteran's private 
physician in July 2007 provided the opinion that the 
veteran's partial bilateral hearing loss was due to lengthy 
exposure to loud noises while in the military service.  The 
private physician reported that the veteran provided him with 
an audiogram report from military service dated in September 
1973 and a private audiological examination dated in April 
2005.    

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and 
negative evidence regarding the issue of whether the 
veteran's current hearing loss is related to military noise 
exposure.  As such, the Board resolves any reasonable doubt 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Accordingly, the Board finds that entitlement to 
service connection for hearing loss is warranted.    

Headaches

The veteran filed a service connection claim for headaches 
secondary to hearing loss.  He contends that the constant 
acoustic trauma during military service contributed to the 
development of his headaches.  The RO denied the claim.  The 
veteran appeals this decision.  

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board notes that the competent medical evidence of record 
shows that the veteran currently has tension headaches.  A 
January 2007 VA neurological examination provided a diagnosis 
of tension headaches.  Accordingly, the first criterion for 
service connection has been met.

However, the competent medical evidence of record does not 
indicate that the veteran's headaches are related to his 
service-connected hearing loss.  A VA examiner in January 
2007 provided the opinion that the veteran's hearing 
impairment is not etiologically linked to the veteran's 
headaches.   The examiner noted that acoustic trauma appeared 
to have contributed to the development of headaches.  The 
examiner explained this opinion by asserting that if an 
underlying hearing disorder exists then that can lead to 
emotional stress, which is at least as likely as not 
contributing to the veteran's headaches.  The Board notes 
that this opinion indicates only a theoretical possibility 
that the veteran's hearing loss could lead to emotional 
distress, which in turn is as likely as contributing to the 
veteran's headaches.  The Board finds that the opinion is 
speculative as it relates to the connection between hearing 
loss and possible emotional stress and therefore, it has no 
probative value.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection).  The Board notes that there 
is no competent medical opinion of record linking the 
veteran's tension headaches to his service-connected hearing 
loss.
 
The veteran contends that his headaches are caused by his 
service-connected hearing loss.  Lay persons can provide an 
account of observable symptoms.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to a service-connected disability has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's current tension 
headaches and his service-connected bilateral hearing loss.  
Based on the foregoing, the Board finds that entitlement to 
service connection for tension headaches on a secondary basis 
is not warranted.

In regards to the issue of entitlement to service connection 
for headaches on a direct basis, the Board finds that the 
medical record lacks evidence showing that the veteran 
incurred tension headaches during service, incurred tension 
headaches manifested to a compensable degree within one year 
of discharge, or manifested a continuity of headache 
symptomatology in the first several years following discharge 
from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.  There is no evidence of complaints of 
headaches until the veteran filed his service connection 
claim in February 2005 and the first medical evidence of a 
diagnosis of tension headaches was in January 2007, 
approximately 33 years after discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  
Additionally, no medical examiner has clearly related the 
veteran's current tension headaches to his military service 
or to the year following discharge.  

Although the VA examination in January 2007 revealed that the 
veteran reported a history of headaches since military 
service, the Board notes that the examiner's notations are 
essentially bare transcriptions of lay history and do not 
constitute competent medical evidence that the veteran's 
current tension headaches are related to service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  While the veteran 
is considered competent to report the manifestations of his 
disability, he is not competent to diagnose the disorder of 
tension headaches or offer a competent medical opinion 
regarding its etiology.  See Espiritu, 2 Vet. App. at 494-95.

As the competent medical evidence does not show that the 
veteran's tension headaches are related to his service-
connected hearing loss, manifested in service, or manifested 
to compensable degree in the year following separation from 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim and service 
connection for tension headaches is not warranted.


ORDER

1.  The application to reopen the claim for entitlement to 
service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for hearing loss is 
granted.

3.  Entitlement to service connection headaches secondary to 
hearing loss is denied. 


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


